EMPLOYMENT AGREEMENT AGREEMENT dated as of the 1st day of May 2008, by and among Sunovia Energy Technologies, Inc., a Nevada corporation with its principal office located at 6408 Parkland Drive, Suite 104, Sarasota, Fl 34243 (the “Sunovia” or the “Company”), and Craig Hall with a business address located at 4925 Oxford Drive, Sarasota, Fl 34242 (“Employee”). W I T N E S S E T H: WHEREAS, Sunovia has engaged the Employee for services and desires to continue to obtain the benefits of Employee’s knowledge, skill and ability and to continue to employ Employee on the terms and conditions hereinafter set forth; and WHEREAS, Employee desires to provide his services to the Company and to accept employment by the Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual promises set forth in this Agreement, the parties agree as follows: 1.Employment and Duties. (a)Subject to the terms and conditions hereinafter set forth, the Company hereby employs Employee as (the “Position”) of Sunovia during the Term, as hereinafter defined.Employee shall have the duties and responsibilities associated with the Position.Employee shall report to the Company’s chief executive officer.Employee shall also perform such other duties and responsibilities as may be determined by the Company’s board of directors (the “Board”), as long as such duties and responsibilities are consistent with the Position. (b)The “Term” shall mean the period commencing on the date of this Agreement and ending three (3) years from the date of this Agreement, unless terminated earlier pursuant to Section 5 of this Agreement.The Term shall automatically renew for successive one (1) year periods unless either party provides written notice to the other party thirty (30) days prior to the termination of such Term of its intent to terminate this Agreement at the end of the Term or terminated pursuant to Section 5 of this Agreement. 2.Employee’s Performance.Employee hereby accepts the employment contemplated by this Agreement. During the Term, Employee shall perform his duties diligently, in good faith and in a manner consistent with the best interests of the Company, and shall devote substantially all of his business time to the performance of his duties under this Agreement. 3.Compensation and Other Benefits. (a)For his services during the Term, the Company shall pay Employee a salary (“Salary”) at the annual rate of $10, payable at the end of the year. (b)In addition to Salary, Employee shall receive the following benefits during the Term: (i)Such insurance, including such medical, health and disability insurance, if any, as the Company provides its Employee officers, which benefits will not be less than the insurance benefits presently provided by the Company to its Employee officers. 1 (ii)Two weeks vacation in each calendar year, which may be taken in accordance with Company policy. (iii)Eligibility to participate in such pension, profit-sharing, retirement and other benefits, if any, that are available to Employee officers of the Company. 4.Reimbursement of Expenses.The Company shall reimburse Employee, upon presentation of proper expense statements, for all authorized, ordinary and necessary out-of-pocket expenses reasonably incurred by Employee during the Term in connection with the performance of his services pursuant to this Agreement in accordance with the Company’s expense reimbursement policy. 5.Termination of Employment.The Company may terminate this Agreement and Employee’s employment pursuant to this Agreement immediately for any reason whatsoever, in which event no further compensation shall be payable to Employee subsequent to the date of such termination except for accrued compensation earned prior to the date of termination.Further, any options that have been granted to the Employee but have not vested shall be terminated immediately upon termination. 6.Trade Secrets and Proprietary Information. (a)Employee recognizes and acknowledges that the Company, through the expenditure of considerable time and money, has developed and will continue to develop in the future confidential information.“Confidential information” shall mean all information of a proprietary or confidential nature relating to Covered Persons, including, but not limited to, such Covered Person’s trade secrets or proprietary information, confidential know-how, and marketing, services, products, business, research and development activities, inventions and discoveries, whether or not patentable, and information concerning such Covered Person’s services, business, customer or client lists, proposed services, marketing strategy, pricing policies and the requirements of its clients and relationships with its lenders, suppliers, licensors, licensees and others with which a Covered Person has a business relationship, financial or other data, technical data or any other confidential or proprietary information possessed, owned or used by the Company, the disclosure of which could or does have a material adverse effect on the Company, its businesses, any business in which it proposes to engage.Employee agrees that he will not at any time use or disclose to any Person any confidential information relating to the Company or any affiliate of the Company or any client of the Company which provided confidential information to Employee; provided, however, that nothing in this Section 6(a) shall be construed to prohibit Employee from using or disclosing such information if he can demonstrate that such information (i) became public knowledge other than by or as a result of disclosure by a Person not having a right to make such disclosure or (ii) was disclosure that was authorized by the Company.The term “Covered Person” shall include the Company and subsidiaries and any other Person who provides information to the Company pursuant to a secrecy or non-disclosure agreement. (b)In the event that any confidential information is required to be produced by Employee pursuant to legal process (including judicial process or governmental administrative subpoena), Employee shall give the Company notice of such legal process within a reasonable time, but not later than ten business days prior to the date such disclosure is to be made, unless Employee has received less notice, in which event Employee shall immediately notify the Company.The Company shall have the right to object to any such disclosure, and if the Company objects (at the Company’s cost and expense) in a timely manner so that Employee is not subject to penalties for failure to make such disclosure, Employee shall not make any disclosure until there has been a court determination on the Company’s objections.If disclosure is required by a court order, final beyond right of review, or if the Company does not object to the disclosure, Employee shall make disclosure only to the extent that disclosure is required by the court order, and Employee will exercise reasonable efforts at the Company’s expense, to obtain reliable assurance that confidential treatment will be accorded the Confidential Information. 2 (c)Employee shall, upon expiration or termination of the Term, or earlier at the request of the Company, turn over to the Company or destroy all documents, papers, computer disks or other material in Employee’s possession or under Employee’s control which may contain or be derived from confidential information.To the extent that any confidential information is on Employee’s hard drive or other storage media, he shall, upon the request of the Company, cause either such information to be erased from his computer disks and all other storage media or otherwise take reasonable steps to maintain the confidential nature of the material. (d)Employee further realizes that any trading in the Company’s common stock or other securities or aiding or assisting others in trading in the Company’s common stock or other securities, including disclosing any non-public information concerning the Company or its affiliates to a Person who uses such information in trading in the Company’s common stock or other securities, may constitute a violation of federal and state securities laws.Employee will not engage in any transactions involving the Company’s common stock or other securities while in the possession of material non-public information in a manner that would constitute a violation of federal and state securities laws. (e)For the purposes of Sections6, 7, 8 and 9 of this Agreement, the term “Company” shall include the Company, its subsidiaries and affiliates. 7.Covenant Not To Solicit or Compete. (a)During the period from the date of this Agreement until two years following the date on which Employee’s employment is terminated, Employee will not, directly or indirectly: (i)persuade or attempt to persuade any Person which is or was a customer, client or supplier of the Company to cease doing business with the Company, orto reduce the amount of business it does with the Company (the terms “customer” and “client” as used in this Section7 to include any potential customer or client to whom the Company submitted bids or proposals, or with whom the Company conducted negotiations, during the term of Employee’s employment or consulting relationship hereunder or during the twelve (12) months preceding the termination of his employment or consulting relationship, as the case may be); (ii)solicit for himself or any other Person other than the Company the business of any Person which is a customer or client of the Company, or was a customer or client of the Company within one (1) year prior to the termination of his employment or consulting relationship; (iii)persuade or attempt to persuade any employee of the Company, or any individual who was an employee of the Company during the one (1) year period prior to the lawful and proper termination of this Agreement, to leave the Company’s employ, or to become employed by any Person in any business in the United States whether as an officer, director, consultant, partner, guarantor, principal, agent, employee, advisor or in any manner, which directly competes with the business of the Company as it is engaged in at the time of the termination of this Agreement, provided, however, that nothing in this Section7 shall be construed to prohibit the Employee from owning an interest of not more than five (5%) percent of any public company engaged in such activities. (b)During the period from the date of this Agreement until two years following the date on which Employee’s employment is terminated, Employee will not, directly or indirectly become an officer, director, more than 5% stockholder, partner, associate, employee, owner, proprietor, agent, creditor, independent contractor, co-venturer or otherwise, or be interested in or associated with any other corporation, firm or business engaged in the Territory (as hereinafter defined) in the same or any similar business competitive with that of the Company (including the Company's present and future subsidiaries and affiliates) as such business shall exist on the day of this Agreement and during Employee's Term.The territory of this Agreement shall be throughout the United States (the "Territory") 3 (c)Employee will not, during or after the Term, make any disparaging statements concerning the Company, its business, officers, directors and employees that could injure, impair, damage or otherwise affect the relationship between the Company, on the one hand, and any of the Company’s employees, suppliers, customers, clients or any other Person with which the Company has or may conduct business or otherwise have a business relationship of any kind and description; provided, however, that this sentence shall not be construed to prohibit either from giving factual information required to be given pursuant to legal process, subject to the provisions of Section 6(b) of this Agreement.The Company will not make any disparaging statements concerning Employee.This Section 7(b) shall not be construed to prohibit the either party from giving factual information concerning the other party in response to inquiries that such party believes are bona fide. (d)The Employee acknowledges that the restrictive covenants (the “Restrictive Covenants”) contained in Sections6 and 7 of this Agreement are a condition of his employment and are reasonable and valid in geographical and temporal scope and in all other respects. If any court determines that any of the Restrictive Covenants, or any part of any of the Restrictive Covenants, is invalid or unenforceable, the remainder of the Restrictive Covenants and parts thereof shall not thereby be affected and shall remain in full force and effect, without regard to the invalid portion. If any court determines that any of the Restrictive Covenants, or any part thereof, is invalid or unenforceable because of the geographic or temporal scope of such provision, such court shall have the power to reduce the geographic or temporal scope of such provision, as the case may be, and, in its reduced form, such provision shall then be enforceable. (e)Nothing in this Section 7 shall be construed to prohibit Employee from owning a passive, non-management interest of less than 5% in any public company that is engaged in activities prohibited by this Section 7. 8.Inventions and Discoveries. Employee agrees promptly to disclose in writing to the Company any invention, design, system, process, development or other discovery or intellectual property (collectively, “inventions and discoveries”) conceived, created or made by him during the Term, whether created or developed by himself or with others, whether during or after working hours, in any business in which the Company is then engaged or which otherwise relates to any product or service dealt in by the Company and such inventions and discoveries shall be the Company’s sole property, regardless of whether such inventions and discoveries are otherwise treated as work performed for hire and regardless of whether such inventions and discoveries are or can be patented, registered or copyrighted.
